DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 12/23/2020 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement submitted 12/23/2020 is acknowledged.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW  REJECTIONS
Claim Rejections- 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 12-16 and  18-24  and 28 are  rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2015/0150937), Mayo Clinic Precocious puberty,  Partsch et al. “Management and outcome of central precocious puberty”, George et al. (US 2013/0288968), and Dunn (U.S. patent 8,470,359). Yoon et al. (US 2015/0297726) Lee et al. “ Morning basal leutinizing hormone, a good screening tool for diagnosing central precocious puberty”, Prasad et al.  “Evaluation of GnRH analogues in diagnosis and management of children with pubertal disorders”,  Carel “precocious puberty and structural growth”,  Kuzma  (US 20060019903) and Carel et al. “Treatment of Central Precocious Puberty by Subcutaneous Injections of lueproelin 3-Month Depot (11.25mg)”.  
Dunn et al. (US 2015/0150937) (hereinafter Dunn et al.) disclose methods of treating precocious puberty comprising administering to the patient in need of such treatment an effective amount of a flowable composition suitable for use as controlled release implant where the composition comprises a biodegradable thermoplastic polyester that is at least substantially insoluble in aqueous medium or body fluid; a biocompatible polar aprotic solvent selected from the group consisting of an amide, an ester, a carbonate, a ketone, an ether, and sulfonyl; wherein the biocompatible polar aprotic solvent is miscible to dispersible in aqueous medium or body fluid; and leuprolide acetate (claim 47). The polymer may be poly (DL-lactide-co-glycolide) (paras 0026, 0028, Example 1, Example 6 and claim 52). Dunn et al. disclose the poly(DL-lactide-co-glycolide) has a 50/50 molar ratio of lactide and glycolide and a terminal carboxyl group (Example 1). Example 6 discloses that the molar ratio of lactide to glycolide is 75/25. Dunn et al. disclose an injectable subcutaneous delivery system  injectable composition is preferably formulated for administration about once per month, about once per three months, or about once per four months to about once per six months (para 0008 and claim 65). Thus, Dunn et al. discloses one per six months and not adjustment of the injectable composition. Dunn et al. disclose that once in place (i.e., contact with body fluid), the solvent dissipates, the remaining polymer solidifies, and a solid structure is formed. The solvent will dissipate and the polymer will solidify and entrap or encase the leuprolide acetate within the solid matrix (paras 0012, 0013 and 0036). Dunn et al. disclose the average molecular weight of 23-45 kDa (para 0009).  Dunn et al. disclose kits for treating precocious puberty where there are two containers both are separate syringes (claims 72-74). The kit further comprises instructions and the 
With regards to pediatric patients, Partsch et al. “Management and outcome of central precocious puberty” (Partsch et al.) disclose that precocious puberty is generally defined as the appearance of secondary sex characteristics before the age of 8 years in nd fully paragraph). Basal plasma testosterone levels are elevated in CPP boys. The diagnostic value of estradiol is limited as approximately half of the CPP girls show low prepubertal estradiol levels Additional laboratory investigations including thyroid function tests, 17‐hydroxyprogesterone and hCG determination, may be necessary to exclude other causes of precocious puberty. 
Partsch et al. discloses GnRH agonists and leuprolide is a GnRH agonist however, does not specifically disclose leuprolide. George et al. (US 2013/0288968) (hereinafter George et al.) disclose leuprolide acetate is a synthetic non-peptide analog of naturally occurring gonadotropin releasing hormone (GnrH or LH-RH). It is used to treat prostatic cancer in adults and in the treatment of children with central precocious puberty (para 0002). 
It would have bene prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the treatment composition of Dunn et al. to pediatric patients 2 years or older for treating central precocious puberty in view of  the teachings of Partsch et al. and George et al. One would have a reasonable expectation of successes in treating central precocious puberty in pediatric patients because George states that leuprolide is used in the treatment of children with central precocious puberty and Dunn discloses administering a leuprolide acetate composition to treat precocious puberty. The leuprolide acetate is preferably present in 
Dunn et al. disclose 50:50 and 75:25 poly(lactide-co-glycolide) copolymer segments but does not disclose 85:15 poly(lactide-co-glycolide) copolymer segments and does not disclose 12 % w/w leuprolide or pharmaceutically acceptable salt thereof.
Dunn (U.S. patent 8,470,359) (hereinafter Dunn ‘359) disclose sustained release polymers and a 6-month formulation that includes a 85/15 L/G copolymer dissolved in N-methyl-2-pyrrolidine (Example 7). A sterile-filtered solution of leuprolide acetate is placed in a separate syringe. At the time of use, the two syringes were coupled together and the contents mixed. The product comprising 45 mg of leuprolide per 0.375 mL of flowable composition was injected subcutaneously (Example 7). 45 mg is an amount that overlaps with the instant claims. The amount appears independent of the weight of the patient as 45 mg of leuprolide per 0.375 mL of flowable composition was injected subcutaneously of 111 patients. The instant specification discloses in paragraph 0062 that 42 mg of leuprolide represents the free base equivalent of 45 mg of leuprolide acetate. Dunn ‘359 discloses biodegradable polymer comprising a polymer as claimed in instant claim 19 (claim 1 of Dunn ‘359). The weight percent, and thus mole percent, of lactide or glycolide repeating units in the polymer can be varied by altering the weight percentages of the two reactants present in the polymerization reaction mixture. The properties of the polymer can be changed by variations in the ratio of the lactide to the glycolide monomer components, and by the percent of the alkanediol initiator that is present. The ratio of lactide to glycolide in the PLG copolymer segment is within a range of about 45/55 to about 99/1. Preferably, the ratio is within a range of about 70/30 to prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). While Dunn ‘359 does not mention treating precocious puberty,  Yoon et al. (US 2015/0297726) (hereinafter Yoon et al.) disclose  Gonadotropin-releasing hormone (GnRH) or luteinizing hormone-releasing hormone (LHRH) is a neuroendocrine peptide which is synthesized and released from neurons in the neurovascular terminal of hypothalamus. Once being released from the hypothalamus, GnRH selectively binds to specific receptors on the membrane of anterior pituitary gonadotroph cells to induce the biosynthesis and release of follicle-stimulating hormone (FSH) and leuteinizing hormone (LH). FSH and LH act to regulate the production of sex steroids from sex glands in males and females. Due to the biological functions of GnRH, its analogues may be useful for the treatment of sex hormone-dependent diseases such as prostate cancer, breast cancer, ovarian cancer, endometriosis, uterine fibroid, polycystic ovary syndrome, hypertrichosis, precocious puberty, gonadotroph pituitary adenomas, sleep apnea syndrome, irritable bowel syndrome, premenstrual syndrome, benign prostatic hyperplasia, and infertility (para 0004). The Leuprolide containing composition treats a sex hormone-dependent disease which may be selected from those such as prostate cancer and  precocious puberty (claims 13-14). Leuprolide can be present in amounts of 0.1-50 % by weight (para 0042). Thus, Leuprolide is used in overlapping amounts and its art recognized for 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to formulate the biodegradable polymer of Dunn et al. to comprise polymer segments at ratio of 85/15 (poly(lactide-co-glycolide) and leuprolide at 12 %. One would have been motivated to do so because Dunn ‘359 discloses that the mole percent of lactide or glycolide can be varied to tailor the properties and a 85/15 poly(lactide-co-glycolide) is useful for administration of Leuprolide for 6 months. Dun ‘359 and Yoon et al. both demonstrate Leuprolide can be present in the composition in overlapping amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	Dunn et al. does not specifically disclose the limitations “wherein the extended release composition, when administered once per about six months, reduces the pediatric patient’s peak stimulated blood serum LH concentration to a pre-pubertal concentration level of < 4 IU/L”; wherein administration of the extended release composition reduces a peak stimulated blood serum FSH to a concentration of less than or equal to 2.5 IU/L”; “wherein administration of the extended release composition reduces a peak stimulated blood serum estradiol in a female pediatric patient to a concentration of less than 73.4 pmol/L (less than 20 pg/ml)”;  wherein administration of considered to indicate CPP and that girls with lower values were regarded as prepubertal (see section 2. Methods).  Basal LH levels are useful screening tool as an increase in gondadotopin levels is the first measuring step in the pubertal sequence of events (Discussion). Therefore, one of ordinary skill in the art looking to treat CPP would be motivated to administer a composition that when administered  it 
Prasad et al.  “Evaluation of GnRH analogues in diagnosis and management of children with pubertal disorders” (hereinafter Prasad et al.) disclose  children presented with pubertal disorders were evaluated  administration of Lupride and that  that the onset of puberty is diagnosed if serum testosterone level is > 25 ng/dl in boys or estrogen level is >10 pg/ml in girls (end of first paragraph of materials and Methods section). Therefore, one of ordinary skill in the art looking to treat CPP (early onset of puberty) would be motivated to administer a composition that when administered reduces peak stimulated estradiol to less than 10 pg/ml and testosterone levels of less than 25 ng/dl because this would reduce to the levels to below those indicated for the onset of puberty.
With regards to reducing  pediatric patient’s mean ratio of bone age to chorological age at the time of measurement by 5 % over about a twelve-month treatment period,  and reducing  the mean bone growth velocity in the pediatric patient with CPP by about 25 % over about a twelve-month treatment period, Carel “precocious puberty and structural growth” disclose that a concern with precious puberty is high since it leads to accelerated growth and accelerated bone maturation and ultimately reduced stature. Depot forms of GnRH agonists are now the standard treatment for progressive central precocious puberty and aim at alleviating the clinical symptoms of early pubertal development, their psychological consequences and the effects on growth (abstract). At diagnosis of precious puberty, height and height velocity are increased and bone age is advanced. The pattern of growth is not only due to the direct 
 Kuzma  (US 20060019903) (hereinafter Kuzma) disclose In the United States, an estimated one out of every 10,000 children suffers from central precocious puberty or premature puberty. This condition is evident when girls under the age of eight years and boys under the age of nine years develop signs of sexual maturity, such as the early onset of secondary sexual characteristics, increase in growth rate, and advancement of skeletal age beyond chronological age. Signs or symptoms of CPP include, but are not limited to, the development of secondary sex characteristics such as breasts, testicle growth, or pubic hair (para 0004). True precocious puberty is the result of premature initiation of the function of the hypothalamic-pituitary axis. Premature effectively reduce hormones to pre-pubertal levels. This may arrest and prevent further development of secondary sex characteristics. Reduction of gonadotropins will allow for normal physical and psychological growth and development. Natural maturation occurs when gonadotropins return to pubertal levels following discontinuation of treatment (para 0008) and GnRH (also referred to as luteinizing hormone-releasing hormone (LH-RH)) acts on the anterior pituitary gland to effect release of hormones that affect activity of the reproductive organs (para 009) and a method for treating central precocious puberty and therapeutic compositions of GnRH agonists are provide (para 0012). Conventional treatment of CPP includes administration of GnRH agonists. Synthetic analogues of GnRH agonists are considered to be more effective than the natural agonists. Examples of GnRH agonists include, but not limited to, leuprolide (Lupron Depot®) (para 0010). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention that administration of the GnRH agonist (i.e. leuprolide) to treat central precocious puberty (i.e., a condition that is known in the art to result in 
Using a “fixed dose” to treat CPP is well within one of ordinary skill in the art as Carel et al. “Treatment of Central Precocious Puberty by Subcutaneous Injections of lueproelin 3-Month Depot (11.25 mg)”  disclose “fixed dose”  for 3 month depots to treat CPP (discussion 1st and 2nd paragraphs). Thus, it would have been obvious to one of ordinary skill in the art to use a fixed dose (i.e., not adjust for body weight as child grows) for the leuprolide depots of Dunn for treatment of CPP.


5.	Claims 1, 6-11, 26-27 under 35 U.S.C. 103 as being unpatentable over  Dunn et al. (US 2015/0150937), Mayo Clinic Precocious puberty,  Partsch et al. “Management and outcome of central precocious puberty”, George et al. (US 2013/0288968), and Dunn (U.S. patent 8,470,359). Yoon et al. (US 2015/0297726) Lee et al. “ Morning basal leutinizing hormone, a good screening tool for diagnosing central precocious puberty”, Prasad et al.  “Evaluation of GnRH analogues in diagnosis and management of children with pubertal disorders”,  Carel “precocious puberty and structural growth”,  Kuzma  (US 
The modified Dunn et al. has been discussed supra. Dunn et al. does not specifically disclose “a stimulation composition comprising GnRH or GNRH agonist, or a pharmaceutically acceptable salt thereof, is administered subcutaneously to the pediatric patient for measuring the peak stimulated blood serum LH concentration within the pediatric patient prior to administration of the extended release composition to confirm a baseline peak stimulated blood serum LH concentration”, however, Partsch et al. disclose an initial hormonal evaluation includes plasma sex steroids and a standard GnRH test (e.g. GnRH 60 µg/m2 i.v.; LH and FSH measurement at 0 and 30 minutes; other protocols are available and may be used). Partsch et al. disclose that in their opinion, it is sufficient to take one plasma sample at 30 minutes after GnRH stimulation. There is no additional diagnostic value of the GnRH test with multiple samples The GnRH test is important for the differentiation between central and gonadotropin‐independent precocious puberty. CPP is characterized by a pubertal response of LH to GnRH (cut‐off levels for a pubertal LH level depend on the LH) with a predominant LH response compared to the FSH response. It is remarkable that the GnRH‐stimulated LH 
Elevated basal LH serum levels strongly correlate with an elevated GnRH‐stimulated LH, and may therefore be a useful screening test for identifying patients with CPP. However, the intravenous GnRH test still remains the single most important test in the diagnostic work‐up of children suspected of having CPP. Other tests proposed in the literature, including the subcutaneous GnRH test with a single sample drawn after 40 minutes for stimulated LH  and the leuprolide stimulation test, may also be used but have not been tested in larger numbers of children and, in the case of the latter, include multiple blood sampling. In general, equivocal test results should prompt a reassessment of the patient after 3–6 months of follow‐up. 
Partsch et al. does not specifically disclose a stimulation composition of leuprolide acetate (GnRH agonist) however, Ibanez et al. “Use of leuprolide acetate response patterns in the early diagnosis of pubertal disorders: comparison with the gonadotropin-releasing hormone test” (hereinafter Ibanez et al.) disclose hormonal tests of administration of leuprolide acetate  compared to gonadotropin-releasing hormone test and the results showed that patients in group A had a mean plasma peak LH response significantly higher after leuprolide acetate stimulation than after GnRH challenge (13.1 +/- 0.2 vs. 7.3 +/- 0.9 IU/L; P < 0.003). Those in groups B and C had similar peak LH responses after both tests (3.3 +/- 0.2 vs. 3.1 +/- 0.4, and 1.5 +/- 0.1 vs. 1.8 +/- 0.4 IU/L, respectively). No differences in basal and poststimulated LH levels were found between boys and girls in the same group. In patients in groups A and D, LH consistently peaked 3 h post leuprolide acetate challenge; in those in groups B and 
Prasad et al. disclose Gonadotrophin releasing stimulation test is pivotal in the assessment of children with pubertal disorders (abstract). Indications for testing with GnRH analogue were evaluation of delayed puberty, diagnosis of precocious puberty, assessment of hormonal suppression in treatment of precocious puberty and micropenis in two, nine, three and one cases, respectively. The results of the test and clinical and radiological parameters were in concordance. The test was also crucial in diagnosing the onset of central precocious puberty in two children with congenital adrenal hyperplasia (page 1/8).GnRH agonist test is convenient, safe test that can be performed on an out-patient basis and can help the clinicians in the correct diagnosis and appropriate treatment of various puberty-related disorders (see end of page 1). Carretto et al. “The Usefulness of the Leuprolide Stimulation Test as a Diagnosis  Method of Idiopahic Central Precocious Puberty in Girls” (hereinafter Carretto et al.) discloses that different leuprolide dosages for the stimulation tests have been used and dosage varies from a fixed amount of 0.5 mg to 10 or 20 ug/kg. A dosage of 10 ug/kg resulted effective in testing the pituitary-gonadal axis in men and women (page 4).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a stimulation composition comprising GnRH or GnRH agonist subcutaneously for measuring the peak stimulated blood serum LH concentration prior to administration of the extended release 
Dunn et al. does not specifically disclose the limitation that the stimulation composition is administered for “measuring the peak stimulated blood serum LH concentration within the pediatric patient prior to administration of the extended release composition to confirm a baseline peak stimulated blood serum LH concentration”;  the stimulation composition is administered “for measuring the peak stimulated blood serum LH concentration within the pediatric patient at about three to about six months after administering the extended release composition to confirm suppression of peak stimulated blood serum LH concentration to a pre-pubertal level of less than 4 IU/L”, however, the modified Dunn et al. arrives at a composition with the same organic solvent, leuprolide, and biodegradable polymer as claimed and these are  measured properties (i.e., the blood serum LH concentration would be reduced to a pre-pubertal concentration level of < 4 IU/L) which as discussed supra would have been prima facie obvious to achieve in light of the teachings of administration of leuprolide for treatment of CPP as discussed supra. This limitation is a measurement of the composition administered and its effectiveness and it would have been within the purview of one of ordinary skill in the art to measure peak stimulated blood serum LH prior to administration to confirm CPP and that the patient needs treatment and further measure LH after treatment with leuprolide composition  to confirm the treatment is effective.  With regards to claim 26, it would have been within the purview of the skilled artisan to administer an injection of stimulation composition where a blood sample is obtained within about 30 minutes of administering the stimulation composition for measuring a peak stimulated blood serum LH concentration because as discussed supra, Partsch et al. disclose that in their opinion, it is sufficient to take one plasma sample at 30 minutes after GnRH stimulation. It would have been within the purview of the skilled artisan to then administer  a subcutaneous dose of an .

6.	Claims 1, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2015/0150937), Mayo Clinic Precocious puberty,  Partsch et al. “Management and outcome of central precocious puberty”, George et al. (US 2013/0288968), and Dunn (U.S. patent 8,470,359). Yoon et al. (US 2015/0297726) Lee et al. “ Morning basal leutinizing hormone, a good screening tool for diagnosing central precocious puberty”, Prasad et al.  “Evaluation of GnRH analogues in diagnosis and management of children with pubertal disorders”,  Carel “precocious puberty and structural growth”,  Kuzma  (US 20060019903) and Carel et al. “Treatment of Central Precocious Puberty by Subcutaneous Injections of lueproelin 3-Month Depot (11.25mg)”, as applied to claims 1-5, 12-13-16, 18-24 and 28 above, and further in view of Dunn (U.S. Patent 9, 283, 282). 
The modified Dunn et al. has been discussed supra and does not specifically disclose 165 mg N-methyl-2 pyrrolidone (solvent) or 165 mg of 85:15 poly (DL lactide-co-glycolide). 
Dunn (U.S. Patent 9, 283, 282) (hereinafter Dunn ‘282) disclose leuprolide acetate with about 165 mg polyester and about 165 mg N-methyl pyrrolidone (claims 6 and 11). Example 7 discloses 85:15 L/G copolymer dissolved in N-methyl pyrrolidone and loaded into a syringe. The polyester comprises poly(lactide-co-glycolide segments) (claim 1).  Dunn ‘282 disclose  a sample of a controlled release formulation for use as a subcutaneous depot was prepared from a polymer prepared as described in Example 1, with a 75/25 lactide to glycolide weight ratio. The polymer and N-methylpyrrolidone were mixed in a 45/55 weight ration until the polymer was completely dissolved in the solvent,  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amount of polymer at 165 mg and the amount of solvent 165 mg N-methyl-2-pyrrolidone. One would have been motivated to do so to provide for sustained release compositions of the leuprolide acetate. One would have a reasonable expectation of success in combining Dunn et al. and Dunn ‘282 because both are drawn to 6-month sustained release compositions containing copolymer segments of polylactide-co-glycolide and using the same solvents for delivery of the leuprolide acetate in the same amount of 45 mg.  

RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been fully considered and are moot in view of the new grounds of rejection. Applicants argue the Examiner is arguing that the properties once per 6 months (in other words it is not adjusted). The prior art does not require adjusting the dosage. The composition of the prior art is not disclosed to be modified. The formulation is formulated to be administered once per 6 months and is a depot which by definition  allows slow release and gradual absorption so that the active agent can act for much longer periods. There is no requirement in the reference that the dose has to be adjusted as the goal is to deliver once per up to 6 months. Furthermore, using a “fixed dose” to treat CPP is well within one of ordinary skill in the art as Carel et al. “Treatment of Central Precocious Puberty by Subcutaneous Injections of lueproelin 3-Month Depot (11.25 mg)”  disclose “fixed dose”  for 3 month depots to treat CPP (discussion 1st and 2nd paragraphs). Thus, it would have been obvious to one of ordinary skill in the art to use a fixed dose (i.e., not adjust for body weight as child grows) for the leuprolide depots of Dunn for treatment of CPP.  Applicants have not persuasively provided any once per 6 months and part B provided the option to convert the dosing interval to once per 5 months, thereby increasing the dose administered per month to the subject, if hormonal or clinical suppression was inadequate under the 6-month dosing. The Examiner asserts that is further evidence that the administration of once per 6- month of Dunn is the same administration as that provided by Part A study in the trial. 
	Regarding the double patenting rejection, Applicants remarks regarding they are not commonly assigned or owned or subject to joint research agreements are noted. It is not clear if there was any relationship given they share the name Tolmar however,  the Examiner is taking the arguments that  they were not not commonly assigned or owned and were not subject to a research agreement as an admission on the record that they were not subject to joint research agreement or commonly owned and thus the double patenting rejections have been  withdrawn. 
CORRESPONDENCE
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615